DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-9 are directed to a system, which is an apparatus. Claims 10-20 are directed to a method, which is a process. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of determining available options for a configurable product:
create a directed graph, of components that are affected by the presence of other components, using assignments of components to products in the plurality of products and one or more compatibility rules;
apply a community detention algorithm to the directed graphs to thereby classify related components into clusters, and to identify, for each cluster using the compatibility rules, which other clusters include components whose configurations are affected by the configurations of one or more components in that cluster, thereby determining a directionality between clusters of components; and
generating the custom configurator user experience for the selected product as a sequence of configuring steps for performance by the individual, wherein the sequence has an order determined by the directionality between clusters, and wherein each configuring step requires the individual to select, for inclusion in the selected product, a component from a corresponding one of the clusters;

The recited limitations above set forth the process for determining available options for a configurable product. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a processor;
a customer interface;
the customer interface further configured to provide the custom configurator user experience to the individual as an interactive user experience using a data communication network.

Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional 
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although there is disclosure of a various processors and interfaces, the processors and interfaces are recited at a very high level of generality and are only in passing to perform the functions of the abstract idea on a computing device. Applicant’s specification discloses the computer including a central processing unit on page 24, lines 17-22, which disclose CPUs as is known in the art. The specification goes on to disclose other components of the computer, but only disclose generic and known components to form a general-purpose computer. As such, it can be interpreted that the instant claims are merely leverages known computer components to perform the abstract idea of determining product configuration relations. 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (select a component…, etc.) and performing repetitive calculations (create a directed graph…, etc.) (see MPEP 2106.05(d)(II)).

In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 10 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 10 is rejected for at least similar rationale as discussed above.

Dependent claims 2-9 and 11-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining available options for a configurable product. Thus, each of claims 2-9 and 11-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-9 and 11-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 10-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Hunsaker (US 20170206577 A1) in view of Arocho (US 20210157825 A1).

Regarding Claim 1: Hunsaker discloses a system comprising:
a customer interface configured to automatically generate the custom configurator user experience for the selected product as a sequence of configuring steps for performance by the individual, wherein the sequence has an order determined by the directionality between clusters, and wherein each configuring step requires the individual to select, for inclusion in the selected product, a component from a corresponding one of the clusters; Hunsaker discloses determining available features of features not yet selected by users based on whether the configuration would fit the allowed product space of features that can be made together (Hunsaker: [0180-0183]; see also: [0128]; [0265]).
the customer interface further configured to provide the custom configurator user experience to the individual as an interactive experience using a data communication. Hunsaker discloses providing the user an application to select options or features toc create or modify a configuration of a product (Hunsaker: [0125-0129]).

Hunsaker does not explicitly teach a method comprising:
an intake processor configured to create a directed graph, of components that are affected by the presence of other components, using assignments of components to products in the plurality of products and one or more compatibility rules;
a graph processor configured to apply a community detention algorithm to the directed graphs to thereby classify related components into clusters, and to identify, for each cluster using the compatibility rules, which other clusters include components whose configurations are affected by the configurations of one or more components in that cluster, thereby determining a directionality between clusters of components;
Notably, however, Hunsaker does disclose a multi-valued decision diagram to represent the buildable space with various nodes and edges in a direction to a complete allowable configuration and groupings of nodes holding multiple features with various labels (Hunsaker: [0161-0164]).
To that accord, Arocho does teach a method comprising:
an intake processor configured to create a directed graph, of components that are affected by the presence of other components, using assignments of components to products in the plurality of products and one or more compatibility rules; Arocho teaches building a graph of nodes that satisfy particular requirements to other nodes (Arocho: [0029-0034]; see also: [0043-0046];[0059]).
a graph processor configured to apply a community detention algorithm to the directed graphs to thereby classify related components into clusters, and to identify, for each cluster using the compatibility rules, which other clusters include components whose configurations are affected by the configurations of one or more components in that cluster, thereby determining a directionality between clusters of components; Arocho teaches clustering values in the graph by user-defined criteria (Arocho: [0046]; see also: [0031]; [0042]; 0059]; [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the creating of a directed graph according to rules and applying a community detection algorithm to identify related components to the invention of Hunsaker. One of ordinary skill in the art would have been motivated to do so in order to map specifications together for various products (Arocho: [0013]).




Regarding Claim 2: Hunsaker in view of Arocho discloses the limitations of claim 1 above.
Hunsaker does not explicitly teach wherein the graph processor is configured to apply the community detection algorithm as a modularity maximization algorithm, or a minimum-cut algorithm, or a hierarchical clustering algorithm, or a statistical inference algorithm, or a clique-finding algorithm, or any combination thereof. Notably, however, Hunsaker does disclose diagramming the buildable space and grouping the features into mutually exclusive family sets (Hunsaker: [0139]).
To that accord, Arocho does teach wherein the graph processor is configured to apply the community detection algorithm as a modularity maximization algorithm, or a minimum-cut algorithm, or a hierarchical clustering algorithm, or a statistical inference algorithm, or a clique-finding algorithm, or any combination thereof. Arocho teaches using the Louvain clustering method to group similar values together by the graph builder (Arocho: [0046]; see also: [0016-0017]; [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the modularity maximization algorithm to the invention of Hunsaker. One of ordinary skill in the art would have been motivated to do so in order to unify similar concepts together (Arocho: [0016]).

Regarding Claim 3: Hunsaker in view of Arocho discloses the limitations of claim 1 above.
Hunsaker does not explicitly teach wherein the modularity maximization algorithm is the Louvain algorithm. Notably, however, Hunsaker does disclose diagramming the buildable space and grouping the features into mutually exclusive family sets (Hunsaker: [0139]).
To that accord, Arocho does teach wherein the graph processor is configured to apply the community detection algorithm as a modularity maximization algorithm, or a minimum-cut algorithm, or a hierarchical clustering algorithm, or a statistical inference algorithm, or a clique-finding algorithm, or any combination thereof. Arocho teaches using the Louvain clustering method to group similar values together by the graph builder (Arocho: [0046]; see also: [0016-0017]; [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the Louvain algorithm to the invention of Hunsaker. One of ordinary skill in the art would have been motivated to do so in order to unify similar concepts together (Arocho: [0016]).
Regarding Claim 6: Hunsaker in view of Arocho discloses the limitations of claim 1 above.
Hunsaker does not explicitly teach wherein each component is associated with one or more tags, and wherein the graph processor names each cluster, for display to the individual, according to the most commonly occurring tag associated with components in that cluster. Notably, however, Hunsaker does disclose grouping features into families with a family label (Hunsaker: [0127]).
To that accord, Arocho does teach wherein each component is associated with one or more tags, and wherein the graph processor names each cluster, for display to the individual, according to the most commonly occurring tag associated with components in that cluster. Arocho teaches clustering characteristics together into a concept cluster and ranks the most important keywords with respect to each cluster (Arocho: [0016-0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the associating of tags for each cluster and using the most commonly occurring tag to the invention of Hunsaker. One of ordinary skill in the art would have been motivated to do so in order to ensure the final output are based on trusted characteristics (Arocho: p0018]).

Regarding Claim 8: : Hunsaker in view of Arocho discloses the limitations of claim 1 above.
Hunsaker discloses wherein the customer interface is further configured to update the graph processor to reflect selection of components by the individual to thereby make the community detection algorithm more efficient, or more accurate, or both. Hunsake discloses a multi-value decision diagram and marking a feature as excluded if they conflict with a user selected feature in another family (Hunsaker: [0180-0183]; see also: [0128]; [0190]).

Regarding Claim 10: Claim 10 recites substantially similar limitations as claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.

Regarding Claim 11: Claim 11 recites substantially similar limitations as claim 2. Therefore, claim 11 is rejected under the same rationale as claim 2 above.

Regarding Claim 12: Claim 12 recites substantially similar limitations as claim 3. Therefore, claim 12 is rejected under the same rationale as claim 3 above.

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 8. Therefore, claim 17 is rejected under the same rationale as claim 8 above.


Claims 4-5, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Hunsaker (US 20170206577 A1) and Arocho (US 20210157825 A1), in view of Marsten (US 8,301,486 B1).

Regarding Claim 4: The combination of Hunsaker and Arocho discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the graph processor is further configured to apply historical sales data relating to the selected product to improve the classification of related components into cluster. Notably, however, Hunsaker does disclose a diagram of feature families that can be made together (Hunsaker: [0180-0183]).
To that accord, Marsten does disclose wherein the graph processor is further configured to apply historical sales data relating to the selected product to improve the classification of related components into cluster. Marsten discloses using historical sales data to determine what features make up product configurations and make valid products (Marsten: col. 7, ln. 45-col. 8, ln. 28; see also: col. 2, ln. 66-col. 3, ln. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the use of historical data to improve classification to the invention of the 

Regarding Claim 5: The combination of Hunsaker and Arocho, in view of Marsten discloses the limitations of claim 4 above.
Hunsaker further discloses wherein the customer interface is configured to provide one or more of the packages of components to the individual for simultaneous configurations of all of the components therein. Hunsaker discloses allowing the users to select the options or features to create or modify a configuration (Hunsaker: [0128]; see also: [0179-0181]; [0190]; Fig. 19).

The combination does not explicitly teach wherein the graph processor is further configured to apply the historical sales data to determine packages of components. Notably, however, Hunsaker does disclose a diagram of feature families that can be made together to form a complete configuration (Hunsaker: [0180-0183]).
To that accord, Marsten does teach wherein the graph processor is further configured to apply the historical sales data to determine packages of components. Marsten teaches using the historical sales data to determine what option choices make up completed products (Marstsen: col. 2, ln. 66-col. 3, ln. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the use of historical sales data to determine packages of components to the invention of the combination of Hunsaker and Arocho. One of ordinary skill in the art would have been motivated to do so in order to use data that already lists the various options for the product (Marsten: col. 3, ln. 2-5).

Regarding Claim 13: Claim 13 recites substantially similar limitations as claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.

Regarding Claim 19: The combination of Hunsaker and Arocho discloses the limitations of claim 10 above.
The combination does not explicitly teach wherein the plurality of products includes a plurality of computer hardware products, or a plurality of computer accessories, or a plurality of computer software products, or any combination thereof. Notably, however, Hunsaker does disclose the selecting of multiple features for any general products (Hunsaker: [0128]).
To that accord, Marsten does disclose wherein the plurality of products includes a plurality of computer hardware products, or a plurality of computer accessories, or a plurality of computer software products, or any combination thereof. Marsten discloses where the products may be a computer (Marsten: col. 2, ln. 38-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the products being a computer hardware products to the invention of the combination of Hunsaker and Arocho. One of ordinary skill in the art would have been motivated to do so in order to include any product that is a collection of features in a single, final unit (Marsten: col. 2, ln. 36-37).

Regarding Claim 20: The combination of Hunsaker and Arocho discloses the limitations of claim 10 above.
The combination does not explicitly teach wherein the configurable components of the selected product include data processing components, or data storage components, or data input/output components, or electrical power system components, or software related to the selected product, or services related to the selected product, or any combination thereof. Notably, however, Hunsaker does disclose the selecting of multiple features for any general products (Hunsaker: [0128]).
To that accord, Marsten does disclose wherein the configurable components of the selected product include data processing components, or data storage components, or data input/output components, or electrical power system components, or software related to the selected product, or services related to the selected product, or any combination thereof.  Marsten discloses where the components may be a capacity for a hard drive in a computer (Marsten: col. 2, ln. 38-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the components being a data storage componenet to the invention of the combination of Hunsaker and Arocho. One of ordinary skill in the art would have been motivated to do so in order to include any product that is a collection of features in a single, final unit (Marsten: col. 2, ln. 36-37).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Hunsaker (US 20170206577 A1) and Arocho (US 20210157825 A1), in view of Beaver (US 11,164,231 B2).

Regarding Claim 7: The combination of Hunsaker and Arocho discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the customer interface is configured to provide the customer configurator user experience to the individual as a sequence of screens, one screen for each configuring step. Notably, however, Hunsaker does disclose allowing the user to select options or features for a product configuration (Hunsaker: [0128]).
To that accord, Beaver does teach wherein the customer interface is configured to provide the customer configurator user experience to the individual as a sequence of screens, one screen for each configuring step. Beaver teaches a series of interfaces where the user selects a feature on a first interface to generate a second interface to select design attributes, which upon selection, generates a third interface to select a plurality of options (Beaver: claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the sequence of screens for each configuring step to the invention of the combination of Hunsaker and Arocho. One of ordinary skill in the art would have been motivated to do so 

Regarding Claim 16: Claim 16 recites substantially similar limitations as claim 7. Therefore, claim 16 is rejected under the same rationale as claim 7 above.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Hunsaker (US 20170206577 A1) and Arocho (US 20210157825 A1), in view of Hayward (US 11,106,498 B1).

Regarding Claim 9: The combination of Hunsaker and Arocho discloses the limitations of claim 1 above.
The combination does not explicitly teach a set of authoring tools for assigning the one or more configurable components to products in the plurality of products, or for authoring the one or more compatibility rules, or for associating each component with one or more tags, or for any combination thereof, wherein the customer interface is further configured to update the set of authoring tools to reflect configurations of components by the individual to thereby indicate a possible association between a configurable components and one or more tags. Notably, however, Hunsaker does teach updating content as user changes the configuration by selecting different options (Hunsaker: [0177]).
To that accord, Hayward does teach a set of authoring tools for assigning the one or more configurable components to products in the plurality of products, or for authoring the one or more compatibility rules, or for associating each component with one or more tags, or for any combination thereof, wherein the customer interface is further configured to update the set of authoring tools to reflect configurations of components by the individual to thereby indicate a possible association between a configurable components and one or more tags. Hayward teaches a user being able to manually input information associated with the components to identify which configuration templates could provide a valid configuration (Hayward: col. 6, ln. 25-41).


Regarding Claim 18: Claim 18 recites substantially similar limitations as claim 9. Therefore, claim 18 is rejected under the same rationale as claim 9 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625